Citation Nr: 1622745	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-31 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been presented to reopen the previously-denied service connection claim for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Veteran testified at a hearing, conducted via video-conference, before the undersigned Veterans Law Judge. 

As set forth below, the Board finds that the recently submitted evidence is sufficient to reopen the Veteran's service connection claim for a psychiatric disorder, and the merits of that reopened claim are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A rating decision issued in September 1982 denied the Veteran's initial service connection claim for a psychiatric disorder.

2.  The evidence added to the record since the September 1982 rating decision relates to elements of the claim previously found to be absent and triggers VA's duty to obtain a related VA examination and medical opinion.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision denying the claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The criteria for reopening the service connection claim for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially denied the Veteran's service connection claim for a psychiatric disorder in September 1982 (characterized as nervous condition and depression).  As the Veteran did not initiate an appeal of this decision or submit any relevant evidence within one year of the issuance of the September 1982 rating decision, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the September 1982 decision, the RO denied the Veteran's service connection claim for a psychiatric disorder based on the lack of documentation reflecting that the Veteran experienced and was treated for psychiatric symptoms during service or soon thereafter.  Since the RO's initial denial of the Veteran's claim, newly submitted evidence includes the Veteran's assertions that he did report experiencing auditory hallucinations triggered by his proximity to a grenade explosion to his supervisory noncommissioned officer and to a Navy corpsman, but that his reports were not documented.  Further, a report from the VA Medical Center in Ann Arbor, Michigan indicates that the Veteran did indeed receive VA treatment in 1977 (which the Veteran reports was psychiatric in nature), soon after service, but that the medical facility was unable to locate the Veteran's retired records.  The Veteran's statements will be assumed to be credible for the purpose of reopening the claim.  

Given this new evidence that the Veteran reported auditory hallucinations during service and that he did indeed receive VA psychiatric treatment soon after service, coupled with other evidence already of record reflecting the Veteran's ongoing psychiatric treatment beginning in 1982, the Board finds that the newly submitted evidence is sufficient to trigger VA's duty to obtain a related VA examination and medical opinion; accordingly, the evidence is both new and material, sufficient to reopen the claim.  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the service connection claim for a psychiatric disorder is reopened, and the claim is granted to this extent only.


REMAND

With regard to the Veteran's reopened service connection claim for a psychiatric disorder, as referenced above, a VA examination and medical opinion are warranted to determine the potential relationship between the Veteran's current psychiatric disorder and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the potential relationship between any diagnosed psychiatric disorder and service.  The claims file must be provided to and reviewed by the examiner.  

After eliciting a history of the Veteran's psychiatric symptoms from him and reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that any current psychiatric disorder (to include his schizophrenia diagnosed during the appeal period) had its onset in or is otherwise related to service, or a psychosis that manifested within a year of separation from service.

The examiner is to consider and comment on the clinical significance of the Veteran's reports of first experiencing auditory hallucinations during service after his exposure to a nearby grenade explosion, as well as the Veteran's credible reports of first receiving psychiatric treatment soon after service (in 1976 or 1977), as first reported during his 1982 VA examination and consistently referenced thereafter.  The examiner is further advised that while VA records confirm that the Veteran received VA treatment in 1977, efforts to obtain these archived records have been unsuccessful.

A complete rationale must be provided for the requested opinion.  

2.  Finally, readjudicate the Veteran's claim seeking service connection for a psychiatric disorder on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


